Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 1 of 7 PageID: 291



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 PB GROUP, LLC,

         Plaintiff/Counterclaim Defendant,

                V.                                        Civil Action No. 3:18-cv-15051 (MAS)
                                                          (TJB)
 SUN LIFE ASSURANCE COMPANY OF                            Hon. T. Bongiovanni
 CANADA,

                                                                 AGREED DISCOVERY
         Defendant/Counterclaimant.                            CONFIDENTIALITY ORDER


       It appearing that discovery in the above-captioned action is likely to involve the

disclosure of confidential information, it is ORDERED as follows:

   1. Any party to this litigation and any third-party shall have the right to designate as

"Confidential" and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) that contains private or

confidential personal information, or (c) that contains information received in confidence from

third parties, or (d) which the producing party otherwise believes in good faith to be entitled to

protection under Rule 26(c)(l)(G) of the Federal Rules of Civil Procedure and Local Civil Rule

5.3. Any party to this litigation or any third party covered by this Order, who produces or

discloses any Confidential material, including without limitation any information, document,

thing, interrogatory answer, admission, pleading, or testimony, shall mark the same with the

foregoing or similar legend: "CONFIDENTIAL" or "CONFIDENTIAL - SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER" (hereinafter "Confidential").

   2. Any party to this litigation and any third-party shall have the right to designate as


                                                  1
Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 2 of 7 PageID: 292



“Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or portion

of any document or thing that contains highly sensitive business or personal information, the

disclosure of which is highly likely to cause significant harm to an individual or to the business

or competitive position of the designating party. Any party to this litigation or any third party

who is covered by this Order, who produces or discloses any Attorneys’ Eyes Only material,

including without limitation any information, document, thing, interrogatory answer, admission,

pleading, or testimony, shall mark the same with the foregoing or similar legend:

“ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY                       -   SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Attorneys’ Eyes Only”).

    3. All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the

restrictions herein are removed either by written agreement of counsel for the parties, or by

Order of the Court. It is, however, understood that counsel for a party may give advice and

opinions to his or her client solely relating to the above-captioned action based on his or her

evaluation of Confidential material, provided that such advice and opinions shall not reveal the

content of such Confidential material except by prior written agreement of counsel for the

parties, or by Order of the Court.

   4. Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

       a.   Outside counsel (herein defined as any attorney at the parties’ outside law

            firms) and relevant in-house counsel for the parties;




                                                 2
Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 3 of 7 PageID: 293



        b.    Outside experts or consultants retained by outside counsel for purposes of

             this action, provided they have signed a non-disclosure agreement in the form

             attached hereto as Exhibit A;

        c. Secretarial, paralegal, clerical, duplicating and data processing personnel

             of the foregoing;

        d. The Court and court personnel;

        e. Any deponent may be shown or examined on any information, document

             or thing designated Confidential if it appears that the witness authored or received

             a copy of it, was involved in the subject matter described therein or is employed

             by the party who produced the information, document or thing, or if the producing

             party consents to such disclosure;

        f. Vendors retained by or for the parties to assist in preparing for pretrial

             discovery, trial and/or hearings including, but not limited to, court reporters,

             litigation support personnel, jury consultants, individuals to prepare demonstrative

             and audiovisual aids for use in the courtroom or in depositions or mock jury

             sessions, as well as their staff, stenographic, and clerical employees whose duties

             and responsibilities require access to such materials; and

        g. The parties. In the case of parties that are corporations or other business

             entities, “party” shall mean executives who are required to participate in decisions

             with reference to this lawsuit.

    5. Confidential material shall be used only by individuals permitted access to

it under Paragraph 4. Confidential material, copies thereof, and the information contained

therein, shall not be disclosed in any manner to any other individual, until and unless (a) outside




                                                   3
Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 4 of 7 PageID: 294



counsel for the party asserting confidentiality waives the claim of confidentiality, or (b) the

Court orders such disclosure.

    6. With respect to any depositions that involve a disclosure of Confidential

material of a party to this action, such party shall have until thirty (30) days after receipt of the

deposition transcript within which to inform all other parties that portions of the transcript are to

be designated Confidential, which period may be extended by agreement of the parties. No such

deposition transcript shall be disclosed to any individual other than the individuals described in

Paragraph 4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no

individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraph 4(a), (b), (c), (d) and (f) above during said

thirty (30) days. Upon being informed that certain portions of a deposition are to be designated

as Confidential, all parties shall immediately cause each copy of the transcript in its custody or

control to be appropriately marked and limit disclosure of that transcript in accordance with

Paragraphs 3 and 4.

    7. Material produced and marked as Attorneys’ Eyes Only may be disclosed only to

outside counsel for the receiving party and to such other persons as counsel for the producing

party agrees in advance or as Ordered by the Court.

    8. If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

   (a) Counsel for the objecting party shall serve on the designating party or third

party a written objection to such designation, which shall describe with particularity the

documents or information in question and shall state the grounds for objection. Counsel for the




                                                  4
Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 5 of 7 PageID: 295



designating party or third party shall respond in writing to such objection within 14 days, and

shall state with particularity the grounds for asserting that the document or information is

Confidential or Attorneys’ Eyes Only. If no timely written response is made to the objection, the

challenged designation will be deemed to be void. If the designating party or nonparty makes a

timely response to such objection asserting the propriety of the designation, counsel shall then

confer in good faith in an effort to resolve the dispute.

    (b) If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a

document or item of information cannot be resolved by agreement, the proponent of the

designation being challenged shall present the dispute to the Court initially by telephone or letter,

in accordance with Local Civil Rule 37.1(a)(1), before filing a formal motion for an order

regarding the challenged designation. The document or information that is the subject of the

filing shall be treated as originally designated pending resolution of the dispute.

    9. All requests to seal documents filed with the Court shall comply with Local Civil

Rule 5.3.

    10. If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.

    11. To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of

whether the information, document or thing was so designated at the time of disclosure, shall not

be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the

specific information, document or thing disclosed or as to any other material or information

concerning the same or related subject matter. Such inadvertent or unintentional disclosure may




                                                  5
Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 6 of 7 PageID: 296



be rectified by notifying in writing counsel for all parties to whom the material was disclosed

that the material should have been designated Confidential within a reasonable time after

disclosure. Such notice shall constitute a designation of the information, document or thing as

Confidential under this Discovery Confidentiality Order.

    12. When the inadvertent or mistaken disclosure of any information, document or

thing protected by privilege or work-product immunity is discovered by the producing party and

brought to the attention of the receiving party, the receiving party’s treatment of such material

shall be in accordance with federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or

mistaken disclosure of such information, document or thing shall not by itself constitute a waiver

by the producing party of any claims of privilege or work-product immunity. However, nothing

herein restricts the right of the receiving party to challenge the producing party’s claim of

privilege if appropriate within a reasonable time after receiving notice of the inadvertent or

mistaken disclosure.

    13. No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Confidential material under this

Discovery Confidentiality Order.

    14. This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the

Court for modification or for relief from any of its terms.

    15. This Discovery Confidentiality Order shall survive the termination of this action




                                                  6
Case 3:18-cv-15051-MAS-TJB Document 33 Filed 06/18/19 Page 7 of 7 PageID: 297



and shall remain in full force and effect unless modified by an Order of this Court or by the

written stipulation of the parties filed with the Court.

    16. Upon final conclusion of this litigation, each party or other individual subject to

the terms hereof shall be under an obligation to assemble and to return to the originating source

all originals and unmarked copies of documents and things containing Confidential material and

to destroy, should such source so request, all copies of Confidential material that contain and/or

constitute attorney work product as well as excerpts, summaries and digests revealing

Confidential material; provided, however, that counsel may retain complete copies of all

transcripts and pleadings including any exhibits attached thereto for archival purposes, subject to

the provisions of this Discovery Confidentiality Order. To the extent a party requests the return

of Confidential material from the Court after the final conclusion of the litigation, including the

exhaustion of all appeals therefrom and all related proceedings, the party shall file a motion

seeking such relief.


IT IS SO ORDERED.

Dated: “-‘       /7 ;z%Q/7
                                                                             U.S.M.J.




                                                 7
